ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                             )
United Power Systems, Inc.                   )       ASBCA No. 59890
                                             )
Under Contract No. FA3022-14-P-0037          )

APPEARANCE FOR THE APPELLANT:                        Paul J. Harak, Esq.
                                                      Holzinger, Harak & Scomillio
                                                      Bethlehem, PA

APPEARANCES FOR THE GOVERNMENT:                      Lt Col Matthew J. Mulbarger, USAF
                                                      Air Force Chief Trial Attorney
                                                     Erika L. Whelan Retta, Esq.
                                                      Trial Attorney

                                ORDER OF DISMISSAL

      The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: 18 September 2015



                                                 MARK N. STEMPLER
                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59890, Appeal of United Power
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                                                                            f